Exhibit 10.1
 
BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT
This bill of sale and assignment and assumption agreement is entered into on
September 1, 2015 , between Marc and Michael Lasky (the "Buyers"), and Peer to
Peer Network, a Nevada Corporation, (the "Seller").
The Seller owns and operates a technology business known as Psychic Friends
Network (the "Business").
The Seller has agreed to sell, and the Buyers have agreed to purchase the assets
of the Business.
Therefore, the parties agree as follows:
1. Sale of the Purchased Assets; Assumption of the Assumed Contracts and
Liabilities. Subject to the provisions set forth in this agreement, as of date
hereof, the Seller hereby sells, conveys, assigns, and transfers to the Buyer
the assets set forth on Schedule 1 (the "Purchased Assets") free and clear of
any and all liens and encumbrances, and the Buyer hereby accepts the sale,
conveyance, assignment, and transfer of the Purchased Assets and assumes the
Seller's obligations under the contracts listed on Schedule 1 (the "Assumed
Contracts") and all liabilities related to the Business and the Purchased Assets
after the date hereof.
2. No Other Assumption of Liabilities. Except for the Assumed Contracts, the
Buyer does not assume any obligation or liability of the Seller for the
Purchased Assets or the Business, or the Assumed Contracts arising before the
date hereof. The Seller will not be responsible for any liability that arises
from the Buyer's operation of the Business, the Purchased Assets, or the Assumed
Contracts after the Effective Time.
3. Purchase Price. The purchase price for the Purchased Assets is $17,000 (the
"Purchase Price"). The Buyers shall pay the Purchase Price as follows: All
$17,000 shall be subtracted from the accrued compensation that is owed to Marc
and Michael Lasky by Seller ($8500 from each).

          4. Representations and Warranties. The Seller makes no representations
or warranties in connection with the Business or Purchased Assets, which are
being sold on an "as is" basis.

5. Survival. Except as otherwise provided in this agreement, the representations
and promises of the parties contained in this agreement will survive (and not be
affected in any respect by) the date hereof for the applicable statute of
limitations as well as any investigation conducted by any party and any
information which any party may receive.
6. Further Actions. At any time and from time to time after the date of this
agreement: (1) the Seller shall execute and deliver or cause to be executed and
delivered to the Buyers such other instruments and take such other action, all
as the Buyers may reasonably request, in order to carry out the intent and
purpose of this agreement; and (2) the Buyers shall execute and deliver or cause
to be executed and delivered to the Seller such other instruments and take such
other action, all as the Seller may reasonably request, in order to carry out
the intent and purpose of this agreement.

--------------------------------------------------------------------------------

7. Governing Law; Venue. This agreement and the transactions contemplated hereby
will be construed in accordance with and governed by the internal laws (without
reference to choice or conflict of laws principles) of the State of California.
Any suit, action, or other proceeding brought against any of the parties to this
agreement or any dispute arising out of this agreement or the transactions
contemplated hereby must be brought either in the courts sitting in Los Angeles,
California or in the United States District Court and by its execution and
delivery of this agreement, each party accepts the jurisdiction of such courts
and waives any objections based on personal jurisdiction or venue.
8. Notices. All notices and other communications under this agreement must be in
writing and given by first class mail, return receipt requested, nationally
recognized overnight delivery service, such as Federal Express, or personal
delivery against receipt to the party to whom it is given, in each case, at the
party's address set forth in this section 11 or such other address as the party
may hereafter specify by notice to the other parties given in accordance with
this section. Any such notice or other communication will be deemed to have been
given as of the date the applicable delivery receipt for such communication is
executed as received or in the case of mail, three days after it is mailed.
If to the Seller:
Peer to Peer Network
45 Central St.
Peabody, MA. 01960
Bus #    617.206.3300




If to the Buyers: 
Marc Lasky
310-989-2938
marc628@sbcglobal.net


9. Miscellaneous. This agreement contains the entire agreement between the
parties with respect to the subject matter hereof and all prior negotiations,
writings, and understandings relating to the subject matter of this agreement
are merged in and are superseded and canceled by, this agreement. This agreement
may not be modified or amended except by a writing signed by the parties. This
agreement is not intended to confer upon any person or entity not a party (or
their successors and permitted assigns) any rights or remedies hereunder. This
agreement may be signed in any number of counterparts, each of which will be an
original with the same effect as if the signatures were upon the same
instrument, and it may be signed electronically. The captions in this agreement
are included for convenience of reference only and will be ignored in the
construction or interpretation hereof. If any date provided for in this
agreement falls on a day which is not a business day, the date provided for will
be deemed to refer to the next business day. Any provision in this agreement
that is held to be invalid, illegal, or unenforceable in any respect by a court
of competent jurisdiction will be ineffective only to the extent of such
invalidity, illegality, or unenforceability without affecting in any way the
remaining provisions hereof; provided, however, that the parties will attempt in
good faith to reform this agreement in a manner consistent with the intent of
any such ineffective provision for the purpose of carrying out such intent. The
Exhibits and Schedules to this agreement are a material part of this agreement
and are incorporated by reference herein.

--------------------------------------------------------------------------------

[Signature page follows.]
Each of the undersigned has caused this bill of sale and assignment and
assumption agreement to be duly executed and delivered as of the date first
written above.
BUYERS:


/s/ Marc Lasky                                                      

Marc Lasky


/s/ Michael Lasky                                                      

Michael Lasky


SELLER:
Peer to Peer Network
By: /s/ Christopher
Esposito                                                     
Name: Christopher Esposito
Title: CEO


By: /s/ Scott Milbury
Name: Scott Milbury
Title: President



--------------------------------------------------------------------------------

Schedule 1
Purchased Assets
"Purchased Assets" means all of the assets of the Seller used or useful in the
operation of the Business, including the following assets:
a) all books, records, mailing lists, customer lists, advertising and
promotional materials, and all other documents used by the Seller in the
Business (whether in hard copy or electronic form);
b) the trade name "The Psychic Friends Network" and associated goodwill and all
copyrights, patents, trademarks, trade secrets, and other intellectual property
and associated goodwill for the Business;
c) the internet domain name www.psychicfriendsnetwork.com and all variants owned
by the Seller used in the Business; and
d) all social media accounts, including, without limitation Facebook, Google
Plus, LinkedIn, Twitter and YouTube accounts, used in the Business.
 



